    Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                            Main Document    Page 1 of 59




                                                     Dated: December 7th, 2020




                       UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

    In re:                                )   Lead Case No. 3:19-bk-30289
                                          )
    Blackjewel L.L.C., et al.,            )   Chapter 11
                                          )
                Debtors.1                 )   (Jointly Administered)

             MEMORANDUM ORDER DENYING UNITED BANK’S MOTION FOR
                            ADEQUATE PROTECTION

         This case is before the Court on United Bank’s Motion for

Adequate Protection.           ECF No. 1285.      For the reasons set forth

herein, the Court finds that United Bank does not have a perfected


1 The Debtors in these chapter 11 cases and the last four digits of each
Debtor’s taxpayer identification number are as follows: Blackjewel, L.L.C.
(0823) (“Blackjewel”); Blackjewel Holdings L.L.C. (4745); Revelation Energy
Holdings, LLC (8795); Revelation Management Corporation (8908); Revelation
Energy, LLC (4605) (“Revelation”); Dominion Coal Corporation (2957); Harold
Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River
Coal LLC (2213). The headquarters for each of the Debtors is located at PO
Box 1010, Scott Depot, WV 25560.

                                          1
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                         Main Document    Page 2 of 59


security interest in the BJMS West PSA, as defined herein, and

will deny the Motion for Adequate Protection.

                     I.    Jurisdiction and Authority

        The Court has jurisdiction over the subject matter of this

proceeding pursuant to 28 U.S.C. § 1334. Under 28 U.S.C. § 155(a),

the Honorable Roger L. Gregory, Chief Judge of the United States

Court of Appeals for the Fourth Circuit, assigned and designated

Benjamin A. Kahn, United States Bankruptcy Judge, to this Court

and to the captioned, jointly administered cases, together with

all associated adversary proceedings.          ECF No. 2011.      Thereafter,

the Honorable Joseph R. Goodwin entered an Order referring these

cases    and   all   related    proceedings    to   the   above    signed   as

contemplated by the order entered by the Honorable Roger L. Gregory

and under 11 U.S.C. § 157.        ECF No. 2014.      This is a statutorily

core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and (O).

The parties consented to the Court determining the matters set

forth herein, and this Court has constitutional authority to enter

final judgment.      See Wellness Intern. Network, Ltd. v. Sharif, 135

S.Ct. 1932, 1948 (2015); and Wiswall v. Campbell, 93 U.S. 347,

350-51 (1876).       Venue of these cases and the Motion for Adequate

Protection in this District and before this Court is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.




                                       2
Case 3:19-bk-30289      Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                           Main Document    Page 3 of 59


                            II.    Procedural History

        United Bank filed the Motion for Adequate Protection in these

administratively consolidated cases on October 28, 2019.                  ECF No.

1285.      The following day, the United States Internal Revenue

Service, United States Department of the Interior, and other

federal government creditors joined in the motion.                 ECF No. 1289.

Thereafter, WESCO Distribution, Inc. also joined in the motion.

ECF No. 1291. On December 17, 2019, Debtors filed an objection to

the motion. ECF No. 1541.

        The Court conducted an evidentiary hearing on January 22 and

took the matter under advisement.              Thereafter, the Court directed

the parties to file post-hearing briefs on or before February 11,

2020.    ECF No. 1714.      On February 11, 2020, United Bank and Debtors

timely    filed   post-hearing          briefs.    ECF    Nos.   1755   and    1756,

respectively.         Each party thereafter filed reply briefs.          ECF Nos.

1814 and 1815.

        While   the    Motion     for   Adequate   Protection    remained      under

advisement, the case and all related proceedings, including the

motion, were reassigned to the above-signed judge. On June 11,

2020, the Court scheduled a telephonic status hearing for June 24

on the Motion for Adequate Protection.                   ECF No. 2071.        At the

hearing [ECF No. 2128 at 22:35-33:32], the Court, under Fed. R.

Civ. P. 63 and Fed. R. Bankr. P. 9028, cautioned the parties that

the validity of United Bank’s asserted lien was not as simple as

                                           3
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document    Page 4 of 59


the evidence proffered at the January 22 hearing.              The Court also

stated   that   it   did   not   believe   that   a   motion    for   adequate

protection is the proper procedural vehicle to determine the

validity or extent of United Bank’s lien, and that so long as the

disputed proceeds were held in escrow, United Bank’s interest in

those proceeds would be adequately protected while the validity of

its lien could be determined in an appropriate proceeding.                The

Court pointed out that joining the issue of the validity of the

lien in the pending adversary proceeding between the parties might

be the most effective and efficient way to resolve the issues

between the parties.       The Court also expressed concern whether the

determination of the lien in this otherwise summary proceeding

would be binding on the parties for purposes of the case.

     Despite these concerns, the parties expressed their mutual

desire for the Court to determine the efficacy of United Bank’s

asserted security interest in this proceeding.           Under Fed. R. Civ.

P. 63, the Court certified its familiarity with the record and

inquired whether any party wished for it to recall any witness

from the January 22 evidentiary hearing.              The parties indicated

that they did not wish for the Court to recall any witnesses, and

each agreed that the validity of the lien could be resolved as a

plenary matter in this proceeding. The Court then inquired whether

either party contended that completing the proceeding on the

established record would be prejudicial to either party, and

                                      4
    Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                            Main Document    Page 5 of 59


neither party asserted any prejudice.               The parties stated that

they wished to resolve the matter as quickly as possible and,

therefore, did not wish to commence an adversary proceeding to

determine the validity or extent of United Bank’s lien.                       The

parties further specifically declined the opportunity to present

further evidence, and each consented to the Court determining the

efficacy of United Bank’s lien in this proceeding and on the record

as it stood at the January 22 evidentiary hearing.

                                 III. Background

A.       Prepetition Events

         On July 18, 2012, Revelation Energy and United Bank entered

into a Loan and Security Agreement in connection with a Note and

certain other financial accommodations.              ECF No. 1541 at 3 ¶ 7.

United Bank filed a financing statement with the Kentucky Secretary

of State on July 19, 2012.           ECF No. 1541-2 at 2.      In its original

financing statement, United Bank indicated collateral including,

“Debtor Accounts, Receivables and Inventory.”               Id.   The following

year, Revelation Energy and United Bank entered into the Second

Amended and Restated Loan and Security Agreement (the “2013 Loan

and Security Agreement”).            ECF No. 1541-1; ECF Nos. 1814-1 and

1814-2.2      The 2013 Loan and Security Agreement, in relevant part,

provided:


2 United Bank attached the various loan documents including the 2013 Loan and
Security Agreement to its post-hearing reply brief, ECF No. 1814, but did not
seek leave to supplement the evidentiary record or request to do so when the

                                          5
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05        Desc
                        Main Document    Page 6 of 59


      Debtor hereby grants, pledges and assigns to Secured
      Party a security interest in, and a Lien on, the
      following property of Debtor wherever located and
      whether now owned or hereafter acquired:

      (a) All Debtor Accounts and Receivables.
      (b) All guaranties, collateral, Liens on, or security
      interests in, real or personal property, leases, letters
      of credit, and other rights, agreements, and property
      securing or relating to payment of the Receivables . .
      . .
      (l) All Proceeds and products of all of the foregoing in
      any form, including, without limitation, accounts
      payable under any policies of insurance insuring the
      foregoing against loss or damage, and all increases and
      profits received from all of the foregoing.

ECF No. 1541-1 at 21-22.

      On February 28, 2013, and in connection with the execution of

the 2013 Loan and Security Agreement, United Bank filed an amended

financing statement (the “2013 Financing Statement”).                    ECF No.

1541-2 at 3.     The 2013 Financing Statement no longer included the

language     referring     to        “Debtor     Accounts,      Receivables    and

Inventory.”       Instead,      in    relevant    part,   the    2013   Financing




Court offered for the parties to supplement the record under Fed. R. Civ. P.
63.   In their post-hearing brief, Debtors contend that the United Bank’s
evidence is limited to the “outdated and superseded version” of the 2012 Loan
and Security Agreement, copies of United Bank’s proofs of claim, the declaration
of Peter Pritchard [ECF No. 1651-1 (the “Pritchard Declaration”)], and the 2017
Amended Blackjewel Financing Statement discussed below. See ECF No. 1756 at 3
¶ 4. Debtors objected to the admissibility of the Pritchard Declaration at the
evidentiary hearing, and United Bank conceded at the June 24 status conference
that the declaration could be stricken in light of Debtors’ concessions in its
filings.    Therefore, Debtor’s objection to the Pritchard Declaration is
sustained. Despite United Bank’s failure to supplement the record or to offer
any loan documents as evidence, Debtors concede the validity and applicability
of the 2013 Loan and Security Agreement in their objection to the motion. ECF
No. 1541 at 3 ¶ 8.     Therefore, the Court has considered the 2013 Loan and
Security Agreement as part of the record.


                                          6
Case 3:19-bk-30289        Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                             Main Document    Page 7 of 59


Statement     indicated        a    security    interest     in   the       following

collateral:

       (i) all of Revelations’ bank accounts, except for
       Account No. 6395-8482; (ii) all of Revelation’s account
       receivables; (iii) all guaranties, collateral, liens on,
       or security interests in, real or personal property,
       leases, letters of credit, and other rights, agreements,
       and property securing or relating to payment of account
       receivables . . .; and (xi) all proceeds and products of
       all of the foregoing in any form, including, without
       limitation, accounts payable under any policies of
       insurance insuring the foregoing, against loss or
       damage, and all increases and profits received from all
       of the foregoing.”

ECF No. 1541-2 at 3.

       On   July    17,     2017,   United     Bank,   Revelation      Energy,    and

Blackjewel entered into the Joinder Agreement.                Claim No. 116-2 at

5-9.    Under the Joinder Agreement, Blackjewel joined Revelation

Energy, on a joint and several basis, as a co-borrower under the

2013 Loan and Security Agreement.              Id.   That same day, United Bank

amended     the    2013    Financing    Statement      to   indicate    a   security

interest in the following collateral (in relevant part):

       (i) all of Debtor’s accounts, except for Accounts 8573-
       3238 and 8566-3190 established at Secured Party; (ii)
       all of Debtor’s account receivables; (iii) all
       guaranties, collateral, liens on, or security interests
       in, real or personal property, leases, letters of
       credit, and other rights, agreements, and property
       securing or relating to payment of account receivables;
       . . . (xi) all proceeds and products of all the foregoing
       in any form including, without limitation, accounts
       payable under any policies of insurance insuring the
       foregoing against loss or damage, and all increases and
       profits received from all of the foregoing.




                                           7
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document    Page 8 of 59


ECF No. 1541-2 at 5.     United Bank also filed a financing statement

in Delaware with respect to Blackjewel on July 17, 2017 (the

“Blackjewel Financing Statement”).          ECF No. 1541-3 at 2.          The

Blackjewel Financing Statement similarly indicated (in relevant

part) a security interest in the following collateral:

     (i) all of Debtor’s accounts, except for Accounts 8573-
     3238 and 8566-3190 established at Secured Party; (ii)
     all of Debtor’s account receivables; (iii) all
     guaranties, collateral, liens on, or security interests
     in, real or personal property, leases, letters of
     credit, and other rights, agreements, and property
     securing or relating to payment of account receivables
     . . . (xii) all proceeds and products of all the
     foregoing in any form including, without limitation,
     accounts payable under any policies of insurance
     insuring the foregoing against loss or damage, and all
     increases and profits received from all of the
     foregoing.

Id. at 2–3.

     On July 28, 2017, United Bank filed an amended financing

statement in Delaware with respect to Blackjewel (the “Amended

Blackjewel Financing Statement”).           Id. at 7–12.       The Amended

Blackjewel Financing Statement purports to restate its indication

of the collateral covered by its security interest.               Id. at 7.

The Amended Blackjewel Financing Statement indicates the following

restatement of the collateral:

     (i) all of Debtor’s accounts, except for Accounts 8573-
     3238 and 8776-7953 established at Secured Party; (ii)
     all of Debtor’s account receivables; (iii) all
     guaranties, collateral, liens on, or security interests
     in, real or personal property, leases, letters of
     credit, and other rights, agreements, and property
     securing or relating to payment of account receivables;

                                      8
    Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                            Main Document    Page 9 of 59


         (iv) all monies, securities, and other property now or
         hereafter held, or received by, or in transit to, Secured
         Party from or for Debtor; (v) all intercompany
         receivables from (a) Alpha Highwall Mining, LLC, a
         Kentucky limited liability company, (b) Revelation
         Management Corporation, a Delaware corporation, (c)
         Revelation, and (d) any other affiliate of Debtor; (vi)
         all proceeds payable to or sums owed to Debtor under any
         contracts, agreements or other documents between Debtor
         and Mercuria Energy Group Limited, a company organized
         under the laws of Cyprus; (vii) all proceeds payable to
         or sums owed to Debtor under any contracts, agreements
         or other documents between Debtor and MR Coal; (viii)
         all proceeds payable to or sums owed to Debtor under any
         contracts, agreements or other documents between Debtor
         and Mercuria US Asset Holdings, LLC, a Delaware limited
         liability company; (ix) all amounts due to Debtor under
         that certain Contract Mining Agreement dated June 10,
         2011 between Revelation and Jewell Smokeless Coal
         Corporation, a Virginia corporation (as amended, amended
         and restated, supplemented or otherwise modified); (x)
         all of the personal property set forth on Exhibit B of
         this financing statement, (xi) all books, records,
         ledger   cards,   data  processing    records,   computer
         software, and other property at any time evidencing or
         relating to the property described in (i) through (x);
         and (xii) all proceeds and products of all of the
         foregoing in any form, including, without limitation,
         accounts payable under any policies of insurance
         insuring the foregoing, against loss or damage, and all
         increases and profits received from all of the
         foregoing.

Id. at 8–9.

         On December 11, 2017, Blackjewel and MR Coal Marketing &

Trading LLC (“MR Coal”) entered into a Master Coal Purchase and

Sale Agreement (the “MR Coal East PSA”).              ECF No. 1541-4.3       Under

the MR Coal East PSA, Blackjewel agreed to sell all coal produced



3 BJMS is the successor-in-interest to MR Coal under the MR Coal East PSA.     ECF
No. 2074 at 53, line 9.


                                          9
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document     Page 10 of 59


at the Debtors’ facilities in Virginia, West Virginia, and Kentucky

to MR Coal.    ECF No. 1541 at 6.          On January 1, 2018, Blackjewel

and BJMS entered into a Master Coal Purchase and Sale Agreement

(the “BJMS West PSA”).       ECF No. 1541-5.      Under the BJMS West PSA,

Blackjewel agreed to sell “all coal produced at the Debtors’

facilities in Wyoming to BJMS.”            ECF No. 1541 at 6.        The BJMS

Settlement, discussed further below, included payment only for

receivables payable under the BJMS West Contract.           ECF No. 1541 at

8 ¶ 20; ECF No. 2074 at 45, lines 6-7 and 46, lines 16-19.                Under

the BJMS West PSA, title to the coal was transferred to BJMS once

the coal was loaded for shipment.          ECF No. 1541-5 at 7.

     According       to   Debtors,    “during     June   2019,    BJMS     paid

$23,470,282 to Blackjewel with respect to the delivery of coal in

the states of Kentucky and Virginia.”           ECF No. 1541 at 7.    Debtors

contend, and United Bank does not dispute, that there were “no

outstanding prepetition accounts receivable owed by BJMS to the

Debtors” under either the MR Coal East PSA or the BJMS West PSA.

ECF No. 1541 at 7.        The parties also do not dispute that the BJMS

Settlement did not include any payment for prepetition accounts

receivable.

B.   Postpetition Events

     On July 1, 2019, Blackjewel and Revelation Energy commenced

these cases by filing petitions for relief under chapter 11 of

title 11.   After Debtors filed their chapter 11 petitions, Debtors

                                      10
    Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                            Main Document     Page 11 of 59


failed to pay prepetition wages for employees in Kentucky and

Virginia during the period from and including June 10, 2019 to

July 1, 2019.            In August 2019, the United States Department of

Labor (the “DOL”) moved to halt the transport of certain coal

shipments from Debtors’ property in Kentucky and Virginia.                     ECF

Nos. 550 and 648, respectively.                The DOL alleged that, because

Debtors failed to pay the prepetition wages of the employees who

produced the coal in violation of certain minimum wage and overtime

provisions of the Fair Labor Standards Act, the coal shipments

were “hot goods” under 29 U.S.C. § 215(a)(1).                Therefore, the DOL

maintained that it would be unlawful to transport or transfer the

coal shipments in interstate commerce until Debtors paid their

employees’ prepetition wages.

         On August 4, 2019, United Bank filed a proof of claim in

Blackjewel’s case in the amount of $5,937,245.27.                Case No. 3:19-

bk-30289, Claim No. 116-1.              That same day, United Bank filed a

proof of claim in Revelation Energy’s case in the amount of

$5,983,619.55. Case No. 3:19-bk-30292, Claim No. 8-1. On November

1, 2019, United Bank amended its proof of claim in Blackjewel’s

case to assert a claim in the amount of $7,125,005.27.                  Case No.

3:19-bk-30289, Claim No. 116-2.             United Bank has not amended its

proof of claim in Revelation Energy’s case.4               United Bank did not


4 On June 1, 2020, Debtors commenced an adversary proceeding against United
Bank. Adv. No. 20-3007. In the first amended complaint, Debtors seek, inter
alia, to equitably subordinate United Bank’s claims, and to transfer any liens

                                          11
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                       Main Document     Page 12 of 59


attach the 2013 Loan and Security Agreement to its claim or amended

claim, and did not offer any exhibits at the hearing on this

matter.

      On October 1, 2019, Debtors moved to sell substantially all

of their assets related to Debtors’ operations in Wyoming to Eagle

Specialty Materials, LLC.        ECF No. 1157.     In connection with the

proposed sale, Debtors sought the Court’s approval of several

settlement agreements, two of which are relevant here.              Id. at 11–

16.    First, Debtors and BJMS proposed to mutually release all

claims against each other in exchange for certain payments from

BJMS (the “BJMS Settlement”).        Id. at 12.     Specifically, the BJMS

Settlement, in relevant part, provided that BJMS would pay Debtors

the following sums:

      (i) $5.475 million in cash (to accommodate the Debtors’
      settlement of the “hot goods” issue [with DOL]; and (ii)
      the payment in full and in cash for all outstanding
      accounts receivable generated by the Debtors on
      September 27, 2019 and continuing through the [effective
      date of the sale].
Id. Second, Debtors and DOL agreed to settle the hot goods dispute

(the “DOL Settlement”).         Id. at 13–14.       In resolution of that

dispute, Debtors and DOL agreed that Debtors would use a portion

of the BJMS Settlement proceeds to pay the outstanding wage claims

of certain employees from the eastern mining operations.               Id.   On




of United Bank to the estate under 11 U.S.C. § 510(c)(2).   Id. at ECF No. 28 at
16, ¶ 63.


                                      12
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05       Desc
                        Main Document     Page 13 of 59


October 4, 2019, the Court entered an Order approving the proposed

sale to ESM, including the use of the proceeds to settle the hot

goods dispute.       ECF No. 1187.

       On October 18, 2019, in accordance with the BJMS Settlement,

BJMS paid Debtors $8,513,496.         ECF No. 1541 at 9.       Of the aggregate

BJMS    Settlement     proceeds,     $3,038,496   was    for    “post-petition

accounts    receivable    generated     between   September      27,   2019    and

[October 18, 2019]” and the remaining $5,475,000 was for “accounts

receivable generated between the Petition Date and September 26,

2019.”     Id.   Thereafter, Debtors used approximately $6.3 million

of the BJMS Settlement proceeds to pay “employees for days of

unpaid work, including their net pay and certain applicable tax

withholdings and employee benefit contributions.”               Id. at 10.     The

remaining funds received by Debtors under the BJMS Settlement shall

be referred to herein as the Residual BJMS Settlement Proceeds.

       On October 28, 2019, United Bank filed the Motion for Adequate

Protection, requesting payment of the Residual BJMS Settlement

Proceeds as a form of adequate protection.           ECF No. 1285.        In the

Motion for Adequate Protection, United Bank asserts that it “holds

a valid security interest in Blackjewel’s accounts receivable and

the proceeds thereof.”        ECF No. 1285 at 9.        Specifically, United

Bank alleges that “Blackjewel granted United [Bank] a security

interest in accounts receivable arising from [the BJMS West PSA],

as well as related proceeds.”          Id. at 10.    United Bank initially

                                       13
    Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                           Main Document     Page 14 of 59


argued that the BJMS Settlement Proceeds were proceeds of Debtors’

prepetition and postpetition accounts receivable.                  Id. at 4–5.

United      Bank   further    argued    that    under   the   Fourth   Circuit’s

interpretation of § 552 in United Virginia Bank v. Slab Fork Coal

Co., 784 F.2d 1188 (4th Cir. 1986), United Bank’s lien extended to

the BJMS Settlement Proceeds, regardless of whether the BJMS

Settlement       Proceeds    were   proceeds    of   Debtors’   prepetition    or

postpetition accounts receivable.              Id. at 10–11.5    Because United

Bank alleges that its claim is undersecured and its interest is

not adequately protected, United Bank requests that the Court order

Debtors pay the Residual BJMS Settlement Proceeds to United Bank

as a form of adequate protection.

         On November 1, 2019, the Court entered its Agreed Order

Adjourning United Bank’s Motion for Adequate Protection.                 ECF No.

1318 (the “Consent Order”).          Among other things, the Consent Order

required Debtors to deposit the Residual BJMS Proceeds into a

segregated escrow account, and to “remain undisturbed” in the

account “[a]bsent an order of the Court or further agreement of

the Debtors and United bank to the contrary.”                 Id. at 2-3, ¶¶ 2-

3.     The funds remain in the escrow account.


5 Based on its post-hearing brief, United Bank now apparently concedes that the
BJMS Settlement Proceeds are not proceeds of prepetition accounts receivable.
ECF No. 1755 at 1 (“The primary question presented by the Motion [for Adequate
Protection] is whether [United Bank’s] undisputed pre-petition security
interest attaches to post-petition account receivables (or the proceeds thereof)
stemming from a pre-petition contract . . . between Blackjewel LLC . . . and
Blackjewel Marketing and Sales, LLC . . . .”) (emphasis added) (footnote
omitted).

                                         14
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                        Main Document     Page 15 of 59


       Debtors objected to the Motion for Adequate Protection on

December 17, 2019.       ECF No. 1541.      Debtors concede that, at the

time of the filing of these cases, “United Bank had a lien on

certain of the Debtors’ prepetition accounts receivable and the

products and proceeds thereof.” Id. at 2. However, Debtors assert

that United Bank’s lien does not encumber the Residual BJMS

Settlement Proceeds for several reasons.               Debtors allege that the

BJMS   Settlement     Proceeds   could     not    be    proceeds    of   Debtors’

prepetition accounts receivable because “[a]s of the Petition

Date, there were no accounts receivable owed by BJMS to the

Debtors.”    Id. at 13–15.       If the BJMS Settlement Proceeds were

proceeds of Debtors’ postpetition accounts receivable, Debtors

argue that United Bank does not have a lien in such proceeds

because § 552(a) severed United Bank’s lien in Debtors’ accounts

receivable as of the petition date.         Id. at 12.       Moreover, Debtors

assert that § 552(b)(1) is inapplicable in this case because

postpetition accounts receivable are not proceeds of prepetition

accounts receivable.       Id. at 15–18.         According to Debtors, Slab

Fork also is inapplicable because the facts of this case are

materially different from the facts in Slab Fork.                  Id. at 17–18.

Finally,    Debtors    contend    that     even    if    United     Bank’s   lien

technically extends to the BJMS Settlement proceeds, the Court, in

its discretion and pursuant to § 552(b)(1), should determine that



                                      15
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 16 of 59


the equities of the case preclude United Bank’s lien from attaching

to the Residual BJMS Settlement Proceeds.          Id. at 18–21.

     At the hearing on January 22, 2020, Debtors’ counsel argued

that the key distinction between this case and Slab Fork is that

the creditor in Slab Fork, unlike United Bank, had a lien in the

contract at issue and its proceeds, rather than just a lien on the

contract proceeds, i.e. accounts receivable arising therefrom.

ECF No. 2074 at 54–55.       According to Debtors, since United Bank

had a lien in prepetition accounts receivable generated under the

BJMS West PSA, but not in the BJMS West PSA itself, Slab Fork is

inapposite.   Thus, Debtors maintain that United Bank does not have

a lien in the BJMS Settlement Proceeds because (1) to the extent

the BJMS Settlement Proceeds are proceeds of Debtors’ postpetition

accounts receivable, § 552(a) prevents United Bank’s lien in

Debtors’ accounts receivable from attaching to such proceeds; and

(2) to the extent that the BJMS Settlement Proceeds are proceeds

of the BJMS West PSA itself, Slab Fork is inapplicable because

Debtors never granted United Bank a security interest in the BJMS

West PSA itself.     ECF No. 1756 at 5–9.

     United Bank disputes Debtors’ assertion that it does not have

a lien in the BJMS West PSA.        ECF No. 1755 at 3.      In contrast to

its pre-hearing motion and brief, United Bank argues in its post-

hearing brief that it “holds a security interest in the BJMS [West

PSA], the Debtors’ accounts receivable arising from that contract,

                                     16
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                       Main Document     Page 17 of 59


and, in each case, the proceeds thereof,” id. at 3, based on the

2013 Loan and Security Agreement, the Joinder Agreement, and the

Blackjewel Financing Statements.            Id. at 3–4.   According to United

Bank,   the   2013   Loan    and    Security    Agreement   and   the   Amended

Blackjewel Financing Statement demonstrate that “Debtors granted

United [Bank] a security interest in the [] all agreements related

to accounts receivable, including, without limitation, the [BJMS

West PSA].”    Id. at 4.      In fact, United Bank now asserts–for the

first time–that it holds a perfected security interest in all of

Debtors’ contracts.         Id. at 4, n.5 (“The Security Agreement and

UCC Financing Statement clearly cover any contract—and much more—

by granting United [Bank] a security interest in ‘agreements . .

. relating to payment of account receivables.’”).             See also United

Bank’s Post-Hearing Reply Brief, ECF No. 1814 at § II.

                              IV.     Discussion

A.   11 U.S.C. § 552 and Slab Fork

     The Court’s “[a]nalysis properly begins with the pertinent

language of the Bankruptcy Code.”            U.S. ex rel. Kolbeck v. Point

Blank Sols., Inc., 444 B.R. 336, 338 (E.D. Va. 2011).                   Section

552(a) sets forth the general rule that “property acquired by the

estate or by the debtor after the commencement of the case is not

subject to any lien resulting from any security agreement entered

into by the debtor before the commencement of the case.” 11 U.S.C.

§ 552(a).     In effect, section 552(a) invalidates after-acquired
                                       17
    Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05     Desc
                            Main Document     Page 18 of 59


property clauses in security agreements as of the petition date.

“Section 552(a) is intended to allow a debtor to gather into the

estate as much money as possible to satisfy the claims of all

creditors.”         In re Bering Trader, Inc., 944 F.2d 500, 502 (9th

Cir. 1991) (citations omitted).

         However, § 552(b) contains a narrow exception to the general

rule with respect to proceeds, products, offspring, or profits of

property subject to a creditor’s valid prepetition lien.                  See id.

(holding that § 552(b)(1) constitutes “a narrow exception to the

general      rule    of    552(a)”)    (emphasis    in   original)    (citations

omitted).6      Thus, when a security agreement extends to the proceeds

of a creditor’s collateral, the general rule set forth in § 552(a)

is inapplicable, and the creditor’s lien will extend to any

postpetition proceeds of the creditor’s prepetition collateral,

unless “the court, after notice and a hearing and based on the

equities of the case, orders otherwise.”                  Id.    This exception

“balances the Code’s interest in freeing the debtor of prepetition



6   Section 552(b)(1) provides in relevant part:

         [I]f the debtor and an entity entered into a security agreement
         before the commencement of the case and if the security interest
         created by such security agreement extends to property of the debtor
         acquired before the commencement of the case and to proceeds,
         products, offspring, or profits of such property, then such security
         interest extends to such proceeds, products, offspring, or profits
         acquired by the estate after the commencement of the case to the
         extent provided by such security agreement and by applicable
         nonbankruptcy law, except to any extent that the court, after notice
         and a hearing and based on the equities of the case, orders
         otherwise.


                                          18
Case 3:19-bk-30289      Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                          Main Document     Page 19 of 59


obligations      with    a   secured   creditor’s    rights     to   maintain    a

bargained-for interest in certain items of collateral.”                     Bering

Trader, 944 F.2d at 502.

     In Slab Fork, the Fourth Circuit addressed whether “cash

proceeds generated under a pre-bankruptcy petition contract for

the supply of coal,” but received by the debtor postpetition, fall

within an exception to § 552(a).             784 F.2d at 1189.       The debtor

entered into a coal supply contract with Armco, Inc. several years

before the debtor’s bankruptcy case.              Id. at 1189.       Under that

contract, the debtor mined coal and sold it to Armco. Id. Sometime

prior to the debtor’s bankruptcy case, the debtor granted United

Virginia Bank (“UVB”) a security interest in the debtor’s “contract

[with Armco] and such proceeds as might be derived from that

contract.”       Id. at 1190 (emphasis in original).            Thereafter, the

debtor entered into an agreement with another company, Maben Coal

Company.    Id. at 1189.       Under this contract, Maben agreed to mine

and supply coal to Armco for the account of the debtor.                        Id.

Importantly, “the [debtor’s] original contract with Armco remained

in effect.”      Id.    Thus, Maben supplied Armco with coal, Armco paid

the debtor for the coal supplied by Maben, and the debtor paid

Maben.     Id.    The debtor evidently received more money from Armco

than the debtor paid to Maben, so a dispute arose between the

debtor and UVB regarding the excess proceeds.             Id.    The bankruptcy

court determined that funds paid for pre-petition invoices were

                                        19
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 20 of 59


encumbered by UVB’s lien, but concluded that “the post-petition

payments did not constitute cash collateral under § 363” because

such a lien was cut off by § 552(a).            Id.

     The district court affirmed the bankruptcy court, and UVB

appealed to the Fourth Circuit.         Id. at 1190.      The court of appeals

reversed, holding that the proceeds of the contract generated

postpetition also were subject to UVB’s lien.                   Id. at 1191.

Agreeing with the rationale in In re Sunberg, 729 F.2d 561 (8th

Cir. 1984), the court concluded that the postpetition payments

received by the debtor were proceeds of the debtor’s prepetition

contract    with   Armco   in   which    UVB   held   a   perfected   security

interest.    Id. at 1190–1191.          Because “the pre-petition lien of

UVB clearly covered the contract and such proceeds as might be

derived from that contract,” UVB’s lien was not limited to accounts

receivable created under the contract, but instead encumbered the

contract itself.       Id. at 1190.            Therefore, the postpetition

payments received by the debtor under the contract were proceeds

of its prepetition collateral (the contract) that fell within the

exception under § 552(b).       Id.

     Under Slab Fork, the issue in this case is whether United

Bank holds a prepetition, perfected security interest only in

accounts receivable generated under the BJMS West PSA and the

proceeds thereof, or whether United Bank’s perfected security

interest further includes the BJMS West PSA itself and the proceeds

                                        20
    Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                           Main Document     Page 21 of 59


thereof.       If United Bank’s properly perfected security interest

covers accounts receivable generated under the BJMS West PSA, but

not the BJMS West PSA itself, United Bank will not have a lien in

the BJMS Settlement Proceeds under § 552(b).               If, however, United

Bank’s perfected lien extends to the BJMS West PSA itself, United

Bank will have a lien in the BJMS Settlement Proceeds.

B.       Burden of Proof

         United Bank, both as a creditor asserting a lien against

property of the estate and as the party seeking adequate protection

under § 363(e),7 bears “the burden of proof on the issue of the

validity, priority, or extent of such interest.”                    11 U.S.C. §

363(p)(2).        The applicable standard of proof is the preponderance

of the evidence.          In re Cruickshanks, 522 B.R. 881, 885 (Bankr.

E.D. Va. 2014) (citing, inter alia, Grogan v. Garner, 498 U.S.

279, 286 (1991)).         Accordingly, United Bank must demonstrate by a

preponderance of the evidence that it holds a valid, perfected

security interest in the BJMS West PSA itself and the proceeds




7   Section 363(e), in relevant part, provides:

         Notwithstanding any other provision of this section, at any time,
         on request of an entity that has an interest in property used, sold,
         or leased, or proposed to be used, sold, or leased, by the trustee,
         the court, with or without a hearing, shall prohibit or condition
         such use, sale, or lease as is necessary to provide adequate
         protection of such interest.

11 U.S.C. § 363(e).


                                         21
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 22 of 59


thereof, and thereby a valid, perfected security interest in the

Residual BJMS Settlement Proceeds.

C.   Waiver of Right to Adversary Proceeding

     Bankruptcy Rule 7001 requires that proceedings “to determine

the validity, priority, or extent of a lien or other interest in

property” be brought as adversary proceedings.           Fed. R. Bankr. P.

7001(2).   However, this requirement is not absolute, and it may be

waived.    See, e.g., In re E-Z Serve Convenience Stores, Inc., 318

B.R. 631, 636 (M.D.N.C. 2004) (“A party may waive its right to

protest the lack of an adversary proceeding.           Waiver occurs when

a party knowingly fails to litigate a Rule 7001 issue that they

had the opportunity to litigate.” (citing In re Village Mobile

Homes, Inc., 947 F.2d 1282, 1283 (5th Cir. 1991))); In re Braniff

Int’l Airlines, Inc., 164 B.R. 820, 831 (Bankr. E.D.N.Y. 1994)

(“It is true that a party seeking a court determination as to the

validity of a lien must ordinarily commence an adversary proceeding

. . . . Where a party has proceeded by motion and the record has

been adequately developed, however, courts have reached the merits

of the dispute despite the procedural irregularity.”) (internal

citations omitted).      In this case, the parties informed the Court

at the June 24 status hearing that they wished for the Court to

adjudicate    this    matter    as   expeditiously     as   possible     and,

therefore, did not wish to proceed within the confines of an

adversary proceeding.      Therefore, the parties waived their right

                                     22
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                       Main Document     Page 23 of 59


to an adversary proceeding, and the Court may determine the

validity or extent of United Bank’s lien in connection with United

Bank’s Motion for Adequate Protection.

D.   United Bank’s security interest in the BJMS West PSA and the
     proceeds thereof.

     To determine whether United Bank’s lien encumbered the BJMS

West PSA, the Court must look to state law.         In re Orndorff Const.,

Inc., 394 B.R. 372, 376 (Bankr. M.D.N.C. 2008) (“The validity and

perfection of security interests in bankruptcy are governed by

state law.” (citing Butner v. United States, 440 U.S. 48, 54

(1979))); In re Lewis, 363 B.R. 477, 482 (Bankr. D.S.C. 2007)

(citations   omitted)    (“The    extent    of   property   interests,     the

requirements for liens, and the priority of liens are defined by

state law.”).

     The   2013   Loan   and   Security    Agreement   provides    that    the

agreement is governed by the laws of West Virginia.           ECF No. 1541-

1 at 52. Likewise, the Joinder Agreement provides that “any claim,

controversy, dispute or cause of action (whether in contract or

tort or otherwise) based upon, arising out of or relating to this

Joinder Agreement and the transactions contemplated hereby shall

be governed by and construed in accordance with the laws of West

Virginia.”   ECF No. 1814-11 at 4.        No party has disputed that West

Virginia law controls the outcome of this dispute.          Therefore, the

Court will apply West Virginia’s version of the Uniform Commercial


                                     23
 Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document     Page 24 of 59


Code (the “UCC”) to determine whether United Bank has a valid,

perfected lien in the BJMS West PSA itself and its proceeds.               See

W. Va. Code § 46-1-301(a).

E.     United Bank established its security interest in the BJMS
       West PSA.

       Generally, “[a] security interest attaches to collateral when

it becomes enforceable against the debtor with respect to the

collateral.”     W. Va. Code § 46-9-203(a).        A security interest in

collateral is enforceable against the debtor and third parties

only if: (1) the secured party has given value; (2) “the debtor

has rights in the collateral or the power to transfer rights in

the collateral to a secured party”; and (3) “[t]he debtor has

authenticated a security agreement that provides a description of

the collateral.”      W. Va. Code § 46-9-203(b).

       The parties agree that United Bank gave value to Debtors and

that Debtors had rights in the collateral at issue – the BJMS West

PSA.   Thus, the first two requirements are satisfied.           The parties

disagree, however, about whether the BJMS West PSA was included in

the description of the collateral subject to United Bank’s security

interest.

       Section 46-9-108(a) of the West Virginia UCC provides that “a

description of personal or real property is sufficient, whether or

not it is specific, if it reasonably identifies what is described.”

Under W. Va. Code § 46-9-108(b),


                                      24
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 25 of 59


      a description of collateral reasonably identifies the
      collateral if it identifies the collateral by:
           (1) Specific listing;
           (2) Category;
           (3) Except as otherwise provided in subsection (e)
           of this section, a type of collateral defined in
           the Uniform Commercial Code;
           (4) Quantity;
           (5) Computational or allocational formula or
           procedure; or
           (6) Except as otherwise provided in subsection (c),
           any other method, if the identity of the collateral
           is objectively determinable.

      One “type of collateral defined in the Uniform Commercial

Code,” W. Va. Code § 46-9-108(b)(3), is an “account.”           W. Va. Code

§ 46-9-102(a)(2).     The UCC defines an “account” as follows:

      “Account”, except as used in “account for”, means a right
      to payment of a monetary obligation, whether or not
      earned by performance: (i) For property that has been or
      is to be sold, leased, licensed, assigned or otherwise
      disposed of; (ii) for services rendered or to be
      rendered; (iii) for a policy of insurance issued or to
      be issued; (iv) for a secondary obligation incurred or
      to be incurred; (v) for energy provided or to be
      provided; (vi) for the use or hire of a vessel under a
      charter or other contract; (vii) arising out of the use
      of a credit or charge card or information contained on
      or for use with the card; or (viii) as winnings in a
      lottery or other game of chance operated or sponsored by
      a state, governmental unit of a state or person licensed
      or authorized to operate the game by a state or
      governmental unit of a state. The term includes health-
      care-insurance receivables. The term does not include:
      (i) Rights to payment evidenced by chattel paper or an
      instrument; (ii) commercial tort claims; (iii) deposit
      accounts; (iv) investment property; (v) letter-of-credit
      rights or letters of credit; or (vi) rights to payment
      for money or funds advanced or sold, other than rights
      arising out of the use of a credit or charge card or
      information contained on or for use with the card.

Id.


                                     25
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05     Desc
                        Main Document     Page 26 of 59


       “Previously,    the    Uniform        Commercial   Code     distinguished

between    ‘contract     rights’     and      ‘accounts,’       with   ‘accounts’

resulting from contracts only where performance had occurred.”                In

re Delta-T Corp., 475 B.R. 495, 513 (Bankr. E.D. Va. 2012); Cissell

v. First Nat’l Bank of Cincinnati, 471 F. Supp. 480, 485 (S.D.

Ohio 1976) (“Under this (the 1962) version of the UCC, contract

rights ripen into accounts only when they are earned.”).                However,

“[t]he 1974 amendment to [the UCC] did away with ‘contract right’

altogether.”      Delta-T, 475 B.R. at 513 (quoting Bank of Stockton

v. Diamond Walnut Growers, Inc., 199 Cal. App. 3d 144, 153 (Ct.

App.    1988)).       Accordingly,      “the     prior    distinction    between

‘contract rights’ and an ‘account’ has been discarded from the

Uniform Commercial Code, and ‘contract rights’ are now included

within the definition of an ‘account.’”             Delta-T, 475 B.R. at 519

(citations omitted).         Subsequent amendments to the UCC “expanded

and reformulated” the definition of “account.”               W. Va. Code § 46-

9-102, Comment 5a.        As the Comments to § 46-9-102 explain, the

term “account” “is no longer limited to rights to payment relating

to goods or services.” Id. Moreover, “[m]any categories of rights

to payment that were classified as general intangibles under former

Article 9 are accounts under this Article.”               Id.

       Because the UCC definition of an “account” includes “contract

rights,” the BJMS West PSA constitutes an “account” under the UCC.

Thus, if United Bank has a perfected security interest in either

                                        26
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 27 of 59


the BJMS West PSA specifically or more generally in Debtors’

“accounts” as contemplated by the UCC, United Bank’s security

interest encumbers the BJMS West PSA itself and the proceeds

thereof.     United Bank did not carry its burden to establish that

the 2013 Loan and Security Agreement, or any other security

agreement in effect between the parties, specifically lists the

BJMS West PSA as collateral.        Therefore, the Court will consider

whether the security agreement grants a security interest in

Debtors’ accounts.

        The 2013 Loan and Security Agreement provides in relevant

part:

        Debtor hereby grants, pledges and assigns to Secured
        Party a security interest in, and a Lien on, the
        following property of Debtor wherever located and
        whether now owned or hereafter acquired:

             (a) All Debtor Accounts and Receivables.
             (b) All guaranties, collateral, Liens on, or
             security interests in, real or personal property,
             leases, letters of credit, and other rights,
             agreements, and property securing or relating to
             payment of the Receivables.
             . . .
             (l) All Proceeds and products of all of the
             foregoing   in   any   form,   including,   without
             limitation, accounts payable under any policies of
             insurance insuring the foregoing against loss or
             damage, and all increases and profits received from
             all of the foregoing.

ECF No. 1814-1 at 21–22.

        Although the 2013 Loan and Security Agreement granted United

Bank a security interest in “Debtor Accounts,” the term “Debtor


                                     27
    Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                            Main Document     Page 28 of 59


Accounts” is a defined term under the agreement, meaning “the bank

accounts described in Section 2 of this Agreement.”                   Id. at 10.

Section 2 of the 2013 Loan and Security Agreement describes the

bank accounts that comprise “Debtor Accounts” as follows: “the

United      Payment      Account,   the   Debtor   Money   Market   Mutual    Fund

Account, the Hourly Employees Payroll Account, and the Management

Payroll Account.”           Id. at 17.    Therefore, United Bank’s security

interest in “Debtor Accounts” under the 2013 Loan and Security

Agreement grants a lien in specific deposit accounts,8 and does

not include “accounts” as defined in the UCC or contracts such as

the BJMS West PSA.

         The 2013 Loan and Security Agreement also defines the term

“Receivable.”         Id. at 15.      The 2013 Loan and Security Agreement

defines “Receivable” as follows:

         “Receivable” means the Debtor’s right to payment of a
         monetary   obligation,   whether   or   not   earned   by
         performance: [(i)] For property that has been or is to
         be sold, leased, licensed, assigned or otherwise
         disposed of; (ii) for services rendered or to be
         rendered; (iii) for a policy of insurance issued or to
         be issued; (iv) for a secondary obligation incurred or
         to be incurred; (v) for energy provided or to be
         provided; (vi) for the use or hire of a vehicle or vessel
         under a charter or other contract; or (vii) arising out
         of the use of a credit or charge card or information


8 As set forth above, “deposit accounts” are specifically excluded from the
statutory definition of “accounts.” See W. Va. Code § 46-9-102(a)(2). “Deposit
account” is separately defined in relevant part as “a demand, time, savings,
passbook or similar account maintained with a bank.”      W. Va. Code § 46-9-
102(29). Therefore, the term “Debtor Accounts” has been defined by the parties
to mean certain deposit accounts as contemplated by the UCC.


                                          28
    Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                             Main Document     Page 29 of 59


           contained on or for use with the card, and may, without
           limitation, in whole or in part be in the form of an
           Account, Chattel Paper, Document, Instrument, Commercial
           Tort Claims, Letter of Credit Rights or Letters of
           Credit, Investment Property or Deposit Accounts with
           Secured Party, and includes without limitation Billed
           Installment Payments.
Id.        This definition is nearly identical to the definition of

“account” under the UCC.            With the exception of certain “winnings

in     a    lottery   or    other    game   of   chance,”   which   exception    is

irrelevant here, the definition of “receivable” under the 2013

Loan and Security Agreement includes all property within the UCC’s

definition of “accounts,” plus additional property not included in

the UCC’s definition of “accounts.”                 By granting United Bank a

security interest in all “Receivables” as defined by the parties

under the 2013 Loan and Security Agreement to be the equivalent of

the term “account” under the UCC, Debtors granted United Bank a

security interest in contract rights, including the BJMS West PSA

itself.9       Accordingly, the third requirement for the attachment of



9 Parties are free to modify or vary provisions of the UCC by agreement. W.
Va. Code § 46-1-302(a). This freedom, however, does not permit parties to alter
the meaning of defined terms under the UCC. See e.g., In re TSAWD Holdings,
Inc., 565 B.R. 292, 300 (Bankr. D. Del. 2017) (finding that the parties were
not free to redefine the concept of “consignment” under the UCC). Here, the
parties did not redefine a statutory term. Instead, the parties utilized a
contractual description of collateral that matched a separately defined term
under the UCC. This contractual definition did not purport to alter the meaning
of the word “accounts” under the UCC, but instead contractually agreed to a
description of a term otherwise undefined under the statutes to match another
term defined by the statute. Since the contractual definition of “Receivables”
matches for all purposes here the statutory definition of account, it
sufficiently describes the collateral to include those types of collateral that
statutorily would be included within the definition of “accounts,” including
the BJMS West PSA.


                                            29
 Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                         Main Document     Page 30 of 59


a    security    interest–that     the    debtor     authenticate     a    security

agreement describing the collateral–was satisfied as of the date

of the petition with respect to the BJMS West PSA and its proceeds,

and the Court finds that United Bank held an attached security

interest in the BJMS West PSA and its proceeds.10

F.     United Bank failed to carry its burden establishing that its
       security interest in the BJMS West PSA and its proceeds is
       perfected.

       Under    West   Virginia    law,    secured    parties   “may      generally

perfect an attached security interest in one of four ways: (1)

automatic      perfection   upon    attachment,      (2)   filing    a    financing

statement . . . , (3) control or possession of certain collateral,

or (4) filing a financing statement with a specified governing

body.”   In re Fairmont Gen. Hosp., Inc., 546 B.R. 659, 666 (Bankr.

N.D.W. Va. 2016) (citing W. Va. Code § 46–9–310).                   The method of

perfection required or permitted under the UCC varies based on the

type of collateral at issue.             To perfect a security interest in

accounts, a secured party must file a financing statement.                   W. Va.

Code § 46–9–310.

       A financing statement will perfect a security interest in

accounts if it: “(1) Provides the name of the debtor; (2) Provides


10 The Amended Blackjewel Financing Statement purports to “restate” the
collateral description between the parties.    Neither party argued that this
restated collateral provision in the financing statement modified or replaced
the collateral description in the security agreement or loan agreement, and
because the Court has determined that any security interest in the BJMS West
PSA is unperfected, the Court has not reached this issue.


                                          30
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05             Desc
                        Main Document     Page 31 of 59


the name of the secured party or a representative of the secured

party; and (3) Indicates the collateral covered by the financing

statement.”    W. Va. Code § 46-9-502(a).            Moreover, “[a] financing

statement sufficiently indicates the collateral that it covers if

the   financing      statement    provides:    (1)      A   description        of    the

collateral    pursuant      to   [W.   Va.   Code   §   46-9-108];        or   (2)    An

indication that the financing statement covers all assets or all

personal property.”         W. Va. Code § 46-9-504.

      United Bank contends that it perfected its security interest

in the BJMS West PSA by filing the Blackjewel Financing Statement

on July 17, 2017.       ECF No. 1541-3 at 2–6.          The Amended Blackjewel

Financing Statement restated the covered collateral and is the

operative    financing      statement    for   purposes       of    any    continued

perfection in this case.         Id. at 7–12; see also W. Va. Code § 46-

9-512.      The Amended Blackjewel Financing Statement identifies

Blackjewel as the Debtor and United Bank as the secured party.

Thus, the first two requirements under W. Va. Code § 46-9-502 are

satisfied.     United Bank, however, has not carried its burden to

establish     that    the    collateral      description       in    the       Amended

Blackjewel Financing Statement sufficiently indicates the BJMS

West PSA.

      The statute provides two “safe harbors” by which a creditor

may indicate its collateral.           W. Va. Code § 46-9-504, Comment 2.

As explained by the Comment, “[a] financing statement sufficiently

                                        31
Case 3:19-bk-30289      Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                          Main Document     Page 32 of 59


indicates    collateral         claimed   to   be    covered    by   the   financing

statement if it satisfies the purpose of conditioning perfection

on the filing of a financing statement, i.e., if it provides notice

that a person may have a security interest in the collateral

claimed.”     Id.       To fall within the safe harbors of W. Va. Code

§ 46-9-504, a financing statement must indicate the collateral

either by “[a] description of the collateral pursuant to [W. Va.

Code § 46-9-108],” or by “[a]n indication that the financing

statement covers all assets or all personal property.”                       W. Va.

Code § 46-9-504.

       The safe harbors of W. Va. Code § 46-9-504 do not provide the

only   method     by    which    a   financing      statement   may   sufficiently

indicate collateral.            “Section 9-504 and its commentary make it

clear that a description of the collateral pursuant to Section 9-

108 or a description sufficient under old Article 9 will be

acceptable      as     an   indication    of   collateral       in   the   financing

statement.”          1A Secured Transactions Under the UCC § 6C.06[2]

(2015).      Therefore, “a non-descriptive indication by type of

collateral will also do the job as it would under old Section 9-

402(1).”    Id.       This makes prior case law relevant for determining

the sufficiency of an indication of collateral in the financing

statement.      Id.

       West Virginia has adopted the system of notice filing.                   See

W. Va. Code § 46-9-502, Comment 2 (“The notice itself indicates

                                          32
Case 3:19-bk-30289       Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                           Main Document     Page 33 of 59


merely that a person may have a security interest in the collateral

indicated.     Further inquiry from the parties concerned will be

necessary     to     disclose      the   complete     state    of    affairs.”).

“Any perfected security interest, will only secure the collateral

where the financing statement generates such inquiry.”                       In re

Systems Engineering & Energy Management Associates, Inc., 284 B.R.

226, 231 (Bankr. E.D. Va. 2002)(citing Mahon v. United States, (In

re Mahon), 82 B.R. 33, 34 (Bankr. W.D. Va. 1988)).                  Even in those

states that adopt a notice filing system such as West Virginia, if

a description of the collateral in a financing statement is

insufficient, “any lien is limited to the collateral properly

described.”        In re The Holladay House, Inc., 387 B.R. 689, 695

(Bankr. E.D.Va. 2008); aff’d, Case No. 3:08cv286, 2008 WL 4682770

(E.D. Va. Oct. 21, 2008).          Moreover, “[a] financing statement more

limited in scope than the security agreement which it perfects,

limits the collateral in which the creditor has a perfected

interest to that described in the financing statement as against

third-party creditors and a trustee [or debtor in possession] in

bankruptcy.”       Id.

     The purpose of notice filing is to “protect third parties by

providing notice of the existing interest in the collateral to

subsequent potential creditors of and purchasers from the debtor.”

Daniel v. Stevens, 183 W.Va. 95, 100 (S.C. App. W.Va. 1990); see

also Helms v. Certified Packaging Corp., 551 F.3d 675, 679 (7th

                                         33
Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                         Main Document     Page 34 of 59


Cir. 2008) (“‘The purpose of the financing statement is to put

third parties on notice that the secured party who filed it may

have a perfected security interest in the collateral described,

and that further inquiry into the extent of the security interest

is prudent.’” (quoting Magna First Nat’l Bank & Trust Co. v. Bank

of   Illinois,   195     Ill.App.3d    1015    (1990))).    Even   where     the

financing statement raises a warning flag, the statement itself

must provide the key to objectively identifying the collateral.

Gray v. Bank of Early, 2018 WL 9415069, at *3 (M.D. Ga. Sept. 20,

2018) (internal citations and quotations omitted) (“[U]nlike a

collateral description in a security agreement, it is not wholly

necessary that the physical description appearing of record [in a

financing statement] be sufficient in itself to identify the

property; however, it must raise a warning flag, as it were,

providing a key to the identity of the property.”).                Interested

parties are not required “to contact debtors at their own expense

about encumbered collateral” because there is “no guarantee of a

timely or accurate answer” and such a requirement would “run

contrary   to    the   purpose    of   the    UCC.”   Altair    Glob.      Credit

Opportunities Fund (A), LLC v. P.R. AAA Portfolio Bond Fund, Inc.

(In re Fin. Oversight & Mgmt. Bd.), 914 F.3d 694, 711–12 (1st Cir.

2019).   Therefore, even if a warning flag is raised, “the prudent

creditor need look no further than the security agreement.” Helms,

551 F.3d at 681.

                                       34
Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05         Desc
                         Main Document     Page 35 of 59


     1.      The safe harbors of W. Va. Code § 46-9-504

     The Amended Blackjewel Financing Statement does not purport

to cover all assets or personal property of the debtor. Therefore,

to fall within the safe harbors, it must contain a description of

the BJMS West PSA that “reasonably identifies what is described.”

W. Va. Code § 46-9-108(a). A collateral description may reasonably

identify the collateral by:

             (1) Specific listing;
             (2) Category;
             (3) Except as otherwise provided in subsection (e)
             of this section, a type of collateral defined in
             the Uniform Commercial Code;
             (4) Quantity;
             (5) Computational or allocational formula or
             procedure; or
             (6) Except as otherwise provided in subsection (c),
             any other method, if the identity of the collateral
             is objectively determinable.

W. Va. Code § 46-9-108(b).

     The     Amended      Blackjewel      Financing    Statement         fails     to

adequately     indicate     accounts    under    any   of    the   six     methods

prescribed by     W. Va. Code § 46-9-108(b).              For purposes of the

Court’s    analysis,     the   relevant     subsections     are:   (1)    specific

listing, (2) category, (3) collateral defined in the UCC, and (6)

the identity of the collateral is objectively determinable.                        In

its posthearing brief, United Bank argues that romanettes (ii) and

(iii) of the collateral description in the Amended Blackjewel

Financing Statement sufficiently indicate the BJMS West PSA.                      ECF



                                       35
Case 3:19-bk-30289       Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                           Main Document     Page 36 of 59


No. 1755 at 4.          This portion of the Amended Blackjewel Financing

Statement indicates the following collateral:

      (ii) all of Debtor’s account receivables; (iii) all
     guaranties, collateral, liens on, or security interests
     in, real or personal property, leases, letters of
     credit, and other rights, agreements, and property
     securing   or   relating    to   payment   of   account
     receivables[.]

ECF No. 1541-3 at 8.           United Bank has not carried its burden to

establish        that    the    Amended   Blackjewel     Financing    Statement

reasonably indicates the BJMS West PSA by specific reference,

category, by type of collateral as defined in the UCC, or by other

means that is objectively determinable.

            a.      Romanette (i) of the Amended Blackjewel Financing
                    Statement does not sufficiently indicate the BJMS
                    West PSA.
     Before        considering     whether     romanettes    (ii)    and     (iii)

sufficiently indicate the BJMS West PSA as argued by United Bank,

the Court first observes what United Bank does not contend.

Romanette (i) indicates a security interest in “Debtor’s accounts,

except for Accounts            [*3238] and [*7953] established at Secured

Party.”     ECF No. 1541-3 at 8.          United Bank does not contend that

the reference to “Debtor’s accounts” was intended to or effectively

described “accounts” as a type of collateral defined in the UCC,

nor could it have successfully made such an argument.                 Romanette

(i) does not reasonably identify the BJMS West PSA because the

meaning of “Debtor’s accounts” is limited both by reference to


                                          36
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 37 of 59


deposit account numbers and further by the phrase “established at

Secured Party.”      Romanette (i)’s limiting language—“except for

Accounts 8573-3238 and 8776-7953 established at Secured Party”—

makes clear that “Debtor’s accounts,” as such term is used in the

Amended Blackjewel Financing Statement, is referring to “deposit

accounts.”   Under W. Va. Code § 46-9-102(2), the UCC’s definition

of “account” specifically excludes “deposit accounts.”             Thus, if

the Court were to conclude that the Amended Blackjewel Financing

Statement incorporates the UCC’s definition of “account,” the

reference in romanette (i) to deposit account numbers would be

contradictory, or at least superfluous. Put differently, if United

Bank intended to use the UCC’s definition of “account” in the

Amended Blackjewel Financing Statement, there would be no reason

to exclude certain deposit accounts because the UCC’s definition

of “account” excludes all deposit accounts.           Even in the absence

of the reference to the deposit accounts, the language further

clarifies that it does not apply to the BJMS West PSA, because

that contract was not “established at Secured Party.”

     Even if the reference to “Debtor’s accounts” in the Amended

Blackjewel Financing Statement and in the context of deposit

accounts could have created an ambiguity or put a creditor on

inquiry notice (neither of which was argued by United Bank), United

Bank did not offer any such evidence and therefore failed to carry

its burden to establish that such an inquiry would have clarified

                                     37
 Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                        Main Document     Page 38 of 59


the meaning of “Debtor’s accounts” in a way to encompass the UCC

definition of “accounts.”        “Accounts” and “deposit accounts” are

mutually      exclusive   categories    of    collateral     under   the   UCC.

Therefore, if a creditor were to review the underlying security

agreement to determine whether “Debtor’s accounts” referred to

“accounts” as defined by the UCC or “deposit accounts,” the

definition of ”Debtor’s Accounts” in the security agreement which

contained the same depository account exclusions would have made

clear that it was a reference solely to deposit accounts.              ECF No.

1814-1   at    17   (defining   “Debtor     Accounts”   as   certain   deposit

accounts, more specifically, “the United Payment Account, the

Debtor Money Market Mutual Fund Account, the Hourly Employees

Payroll Account, and the Management Payroll Account”).11




11United Bank did not, and cannot now, successfully argue that, if a duty to
review the security agreement were raised with respect to a single term, the
indication becomes sufficient as to any additional categories of property that
are not adequately indicated in the financing statement, but which are
discovered during the process of the review. To illustrate, if a creditor were
reviewing the security agreement in this case to determine the meaning of
“Debtor’s accounts” and during its review discovered that the security agreement
also granted a security interest in all Debtors’ equipment that was not
indicated in the security agreement, the review would not somehow magically
confer perfection on this equipment. Such a conclusion would effectively undo
the notice provisions of the UCC and encourage non-sensical or intentionally
ambiguous indications in financing statements such that a review of the security
agreement would divulge what was not indicated adequately in the financing
statement. Therefore, although a review of the security agreement to divine
the meaning of “Debtor’s accounts” may in the process disclose an additional
unperfected security interest in “Receivables” as defined therein, the review
of the agreement itself does not confer perfection on the separate category of
“Receivables” as defined in the agreement if the UCC defined category of
“accounts” in insufficiently indicated in the financing statement itself. For
the reasons set forth herein, the Amended Blackjewel Financing Statement does
not sufficiently indicate “accounts” as defined by the UCC.


                                       38
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 39 of 59


             b.   “Accounts   receivable”  does   not  sufficiently
                  identify the BJMS West PSA by category or type as
                  defined in the UCC.

       United Bank has not carried its burden in establishing that

romanette (ii) reasonably indicates “accounts” as defined under

the UCC or “Receivables” as defined under the 2013 Loan and

Security Agreement.       Romanette (ii) does not indicate the BJMS

West   PSA   specifically,     but   categorically    indicates    “all    of

Debtor’s account receivables.”            Account receivables is not a

defined type of collateral under the UCC, and therefore does not

sufficiently indicate the collateral by a type defined under the

UCC as contemplated by W. Va. Code § 46-9-108(b)(3).

       Accounts receivable also does not sufficiently indicate the

BJMS West PSA by category.       The collateral categories of accounts

receivable and accounts are no longer coextensive or synonymous

under the UCC, and United Bank did not cite any authority that




                                     39
 Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document     Page 40 of 59


they are.12 Although the UCC term accounts includes the subcategory

of accounts receivable, Interbusiness Bank, N.A. v. First National

Bank of Mifflintown, 318 F.Supp.2d 230, 244 (M.D. Pa. 2004)(Under

the Pennsylvania UCC, “‘accounts’ include ‘the ordinary commercial

account receivable,’”)(citing PA Code § 9109, Comment 5 “A ‘sale’

of an account, chattel paper, a promissory note, or a payment

intangible includes a sale of a right in the receivable, such as

a sale of a participation interest.”); Pascack Community Bank v.


12The Court located one pre-amendment case from the Fourth Circuit in which the
court equated accounts receivable and accounts. In In re Varney Wood Products,
Inc., the Fourth Circuit found, with regards to the 1962 version of the UCC
adopted in Virginia, that a financing statement that described the collateral
as “accounts receivable” was sufficient to indicate and therefore perfect a
security interest in the proceeds of a contract. 458 F.2d 435 (4th Cir. 1972).
The Court found that the term “accounts receivable” was synonymous with
“accounts,” and was “sufficiently descriptive, as witnessed by the definition
in the official comments, its use in other jurisdictions, and the analysis of
code commentators, to put third parties on notice that a security interest.”
Id. at 437 (relying on the official comment to former Va. Code Ann. § 8.9-106,
stating that “‘accounts’ is defined as the ‘ordinary commercial account
receivable’”). As reflected in the definition and discussion above, accounts
are no longer limited solely to “the ordinary commercial account receivable.”
See W. Va. Code § 46-9-102 Comment 5.a. (“The definition of “account” has been
expanded and reformulated. It is no longer limited to rights to payment relating
to goods or services.” (emphasis added)).

At the time the Fourth Circuit decided Varney Wood, the Virginia UCC
distinguished between “contract rights” and “accounts,” with “accounts”
resulting from contracts only where performance had already occurred—therefore,
it could be said that payment was at that time “receivable.” As a result, a
security interest in any particular account could not arise until the contract
had been performed and the debtor’s rights in the collateral came to exist.
The UCC definition for account has changed and broadened post-Varney Wood, and
it is no longer appropriate to read account receivable, which previously only
referred to existing obligations, to encompass all obligations now contemplated
by the broader term “account.” In fact, when the Fourth Circuit issued its
opinion in Varney Wood, the UCC term “accounts” did not include “contract
rights” as it now does. See e.g., Cissell v. First Nat. Bank of Cinn., 471
F.Supp. 480, 485 (S.D. Oh. 1976) (applying Ohio UCC, noting the then recent
change in the definition of accounts, observing that Ohio had not adopted the
change, and determining that the prior version excluded contract rights from
the term accounts). Account receivable now is merely a subset of the UCC term
“account.” As such, the analysis in Varney and case law interpreting the pre-
amended UCC definition of “account” is not instructive.


                                      40
Case 3:19-bk-30289       Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05             Desc
                           Main Document     Page 41 of 59


Universal Funding, LLP, 419 N.J. Super. 279, 289 (N.J. Super. A.D.

2011)(citing       New     Jersey        UCC        provisions      and   stating      that

“[a]ccounts receivable fall within the definition of ‘payment

intangible,’ i.e., ‘a general intangible under which the account

debtor's        principal                obligation           is          a      monetary

obligation,’ N.J.S.A. 12A:9–102(a)(61),                      and,     therefore,        lie

within the scope of Chapter 9 of the UCC.”), accounts receivable

is not as broad a category as accounts under either the UCC or §

552(b) of the Bankruptcy Code.

     The opinion in Slab Fork and § 552(a) further illustrate that

accounts    receivable          and    accounts       are   distinct      categories     of

collateral.    By basing its decision on the distinction between a

security interest in accounts receivable generated postpetition

and a security interest in the underlying contract and its proceeds

(which     proceeds       may     include       accounts      receivable      generated

postpetition), 784 F.2d at 1191, the Fourth Circuit necessarily

recognized the distinction between a security interest in accounts

receivable    on   the     one        hand,    and    a   security    interest    in    the

underlying contract or “accounts” as defined under the UCC on the

other.     This distinction is critical because it is well settled

that § 552(b) cuts off any security interest in accounts receivable

arising post-petition.            See e.g., In re Skagit Pacific Corp., 316

B.R. 330, 336 (9th Cir. BAP 2004) (“[p]roceeds of post-petition

accounts receivable do not fall within the § 552(b) proceeds

                                               41
Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05        Desc
                         Main Document     Page 42 of 59


exception”) (citing In re HRC Joint Venture, 175 B.R. 948, 953

(Bankr. S.D. Ohio 1994); In re Texas Tri-Collar, Inc., 29 B.R.

724, 726-27 (Bankr. W.D. La. 1983); and In re Cross Baking Co.,

818 F.2d 1027, 1032 (1st Cir. 1987)).                 By necessary implication,

therefore,    a    financing     statement      that     indicates      a   security

interest in accounts receivable is insufficient to perfect a

security   interest      in    the   broader    UCC    category    of   “accounts”

generally, or the BJMS West PSA specifically.               Therefore, the BJMS

West PSA is not sufficiently indicated in the Amended Blackjewel

Financing Statement by the category or defined type of “accounts

receivable.”

             c.    The Amended Blackjewel Financing Statement does not
                   sufficiently indicate the BJMS West PSA by specific
                   listing.

     The     financing       statement   does    not     contain     any     specific

reference to the BJMS West PSA.           Notably, however, the collateral

description       in   the    Amended    Blackjewel       Financing         Statement

describes other specific contracts.               For example, the Amended

Blackjewel Financing Statement, in relevant part, asserts a lien

on the following contracts:

     (vi) all proceeds payable to or sums owed to Debtor under
     any contracts agreements or other documents between
     Debtor and Mercuria Energy Group Limited, a company
     organized under the laws of Cyprus; (vii) all proceeds
     payable to or sums owed to Debtor under any contracts,
     agreements or other documents between Debtor and MR
     Coal; (viii) all proceeds payable to or sums owed to
     Debtor under any contracts, agreements or other
     documents between Debtor and Mercuria US Asset Holdings,

                                         42
 Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                        Main Document     Page 43 of 59


      LLC, a Delaware limited liability company; (ix) all
      amounts due to Debtor under that certain Contract Mining
      Agreement dated June 10, 2011 between Revelation and
      Jewell   Smokeless   Coal    Corporation,    a  Virginia
      corporation   (as   amended,   amended    and  restated,
      supplemented or otherwise modified)

ECF No. 1541-3 at 9.13           The BJMS West PSA, however, is not

specifically      indicated    in    the    Amended   Blackjewel    Financing

Statement, and therefore is not sufficiently indicated by specific

reference.

             d.   Romanette (iii) of the Amended Blackjewel Financing
                  Statement does not sufficiently indicate the BJMS
                  West PSA.

      Romanette (iii) indicates the following collateral:

      (iii) all guaranties, collateral, liens on, or security
      interests in, real or personal property, leases, letters
      of credit, and other rights, agreements, and property
      securing or relating to payment of account receivables.

      ECF No. 1541-3 at 8. United Bank redacts this indication, and

contends that it should be read in relevant part to indicate

collateral consisting of “agreements . . . related to the payment

of accounts receivable.”            Debtors disagree.      Instead, Debtors

contend:

      [R]omanette (iii) grants United Bank a lien on
      Blackjewel’s then existing liens or security interests
      in “real or personal property, leases, letters of
      credit, andother rights, agreements and property” to the
      extent such enumerated items relate to Blackjewel’s
13Counsel for Debtors drew the further distinction between the effect of section
552(b) and Slab Fork on a security interest in the underlying contract itself
and a security interest in the proceeds of the contract. ECF No. 2074 at 53,
lines 20-25, and 54, lines 1-7. Because the BJMS West PSA is not specifically
indicated regardless, the Court need not consider the effect, if any, of that
distinction for these purposes.


                                       43
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05         Desc
                       Main Document     Page 44 of 59


     accounts receivables.   It is effectively a lien on
     Blackjewel’s liens and not an independent lien on the
     Prepetition PSA.

ECF No. 1756 at 5 ¶ 8.

     Parsing the phraseology and punctuation, the Court agrees

with Debtors’ reading of the indication.                  Including the entirety

of the indication, romanette (iii) indicates any property of the

debtor constituting:

     (1)   (a)    guaranties,
           (b)    collateral, or
           (c)    lien rights (including security interests) in real
                  or personal property, leases, letters of credit and
                  other rights, agreements, and property;

     (2)   that secure or relate to Blackjewel’s rights to payment
           against third parties for payment of its accounts
           receivable.

This is the only way to read the indication romanette (iii) that

does not lead to an absurd result for several reasons.                        First,

“liens on, or security interests in” must modify the entire

remaining list of property contained in (1)(c) because, if it did

not, then the phrase would not modify the significantly broader

term “property” either.      If property is not limited to property in

which Debtors hold a lien, it would broaden the sub-category to

include    all   “property    related     to        the   payment   of    accounts

receivable.”     This   category   would       be    so    amorphous     as   to   be

meaningless.      Second, the categorical indication in romanette

(iii) (as with any other reference to collateral in a financing

statement filed to perfect a lien in Debtors’ property) only can

                                     44
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 45 of 59


refer to Debtor’s property because Debtors only may grant a

security interest in their assets.          Therefore, United Bank cannot

circularly argue that this indication includes its own lien rights

on Receivables (including the BJMS West PSA) under the 2013 Loan

and Security Agreement.      As such, this category indicates Debtors’

lien rights in any agreements relating to the payment of accounts

receivable.     This categorical indication makes sense, and it is

understandable why a secured party may desire a lien in this

additional category of collateral in order for the bank to secure

and   enforce    payment    of   the    Debtors’    outstanding    accounts

receivable against third party obligors.           Nevertheless, there is

no evidence that any such liens (or guaranties or collateral) in

favor of Debtors exist, and to the extent that they do, they are

not at issue in this proceeding.



      By emphasizing only certain words and wholly ignoring the

remainder of the indication, United Bank encourages the Court to

read the indication other than by its plain language.               Such an

indication, if it existed, would be sufficient to indicate the

BJMS West PSA, but requires a complete re-write of the indication,

and further would require the reader, including any third-party

who attempts to determine the extent of the property subject to

any putative perfected lien, to ignore the remainder of the

indication.

                                       45
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 46 of 59


     Unlike United Bank’s proposed redaction, the plain reading

interpretation is consistent with both the prior iterations of the

financing statements between the parties and the language in the

2013 Loan and Security Agreement and does not lead to an absurd

indication.   First, the original financing statement specifically

indicated a security interest in all “Receivables,” which, for the

reasons stated above, would include all Debtors’ agreements.              The

original financing statement then further provided an indication

almost identical to romanette (iii) as follows:

     (b) all guaranties, collateral, Liens on, or security
     interest in, real or personal property, leases, letters
     of credit, and other rights, agreements, and property
     securing or relating to payment of the Receivables.

ECF No. 1541-2 at 2.      If interpreted as proposed by United Bank,

the original financing statement would be completely circular and

non-sensical because it would grant a lien in all of Debtors’

agreements, and then additionally grant a lien in all of Debtors’

agreements related to the payment of Debtors’ agreements.

     Interpreting the language as proposed by United Bank would

lead to a similarly circular description of the collateral in the

2013 Loan and Security Agreement. The security agreement describes

the collateral as:

           (a) All Debtor Accounts and Receivables.
           (b) All guaranties, collateral, Liens on, or
           security interests in, real or personal property,
           leases, letters of credit, and other rights,
           agreements, and property securing or relating to
           payment of the Receivables.

                                     46
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05        Desc
                       Main Document     Page 47 of 59


ECF No. 1541-1 at 21.      Again, if read as proposed by United Bank,

this   description     would    absurdly     purport    to    grant    a   security

interest in all Debtors’ agreements and in all Debtors’ agreements

relating to the payment of Debtors’ agreements.                  Therefore, the

writings between the parties further illustrate why United Bank’s

proposed redaction of the indication is erroneous, and, as written,

the indication does not include any category into which the BJMS

Contract falls.      It therefore does not indicate the BJMS West PSA.

       United Bank cannot successfully argue that the failure to

properly    describe    the     collateral     in    the     Amended   Blackjewel

Financing Statement is saved by review of the 2013 Loan and

Security Agreement and the broad grant of a security interest in

all of Debtors’ “Receivables” any more than it could avail itself

of the granting of a security interest in any other collateral

that might be included in the security agreement, but is not

indicated in the financing statement.               To illustrate the problem

that would be created by such a result, and one that the UCC notice

requirements are designed to avoid, a reasonably prudent title

searcher acting on behalf of a third-party that was considering

whether to loan funds in exchange for a security interest in a

portion or all of Debtors’ contract rights would not be able to

determine from either the Amended Blackjewel Financing Statement

or the 2013 Loan and Security Agreement whether any particular

contract,   including     the    BJMS   West   PSA,    was     encumbered     by   a

                                        47
Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05         Desc
                         Main Document     Page 48 of 59


perfected lien.         See 1A Secured Transactions Under the UCC §

6C.06[1] (“To describe in a technical Article 9 sense, requires

the draftsperson to draw a verbal circle around the assets covered

so that it is later possible to segregate assets within the

collateral circle from those not included.”).                The language in the

Amended Blackjewel Financing Statement only extends so far as its

description, regardless of whether the 2013 Loan and Security

Agreement    grants     a   broader       interest    in   all   “Receivables”       or

accounts.    Holladay House, 387 B.R. at 695 (citing Suntrust Bank

v. Hudgins (In re Sys. Eng’g & Engergy Mgmt, 284 B.R. 226, 232

(Bankr. E.D. Va. 2002)); see also Amex-Protein Dev. Corp., 504

F.2d 1056, 1061 (9th Cir. 1974); In re Door Supply Center, Inc.,

3 B.R. 103, 106 (Bankr. D. Idaho 1980)(“A financing statement, if

more    limited   in   scope       than   the   security     agreement       which   it

perfects, limits the collateral in which the creditor has a

perfected security interest to that description as against third

party    creditors      and    a     trustee     in   bankruptcy.”          (citations

omitted)).        Regardless       how    the   indication       in   the   financing

statement is read, the description is as broad as the definition

of “Receivables” under the 2013 Loan and Security Agreement.

Therefore, this is not a case in which an ambiguous description in

the financing statement may include the entirety of the collateral

described in the underlying security agreement and reference to

the security agreement simply clarifies the ambiguity, or where a

                                           48
 Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                          Main Document     Page 49 of 59


nonspecific      broad    indication     in   the    financing    statement    is

clarified and limited by the security agreement.                  Instead, the

description, at best, indicates a subset of “Receivables.”                  Thus,

the indication itself defines and limits the category of collateral

it covers and must enable a third-party to determine what is

included.14      For the reasons stated above, the description as

written fails to adequately identify the BJMS West PSA or any

category into which it would fall, and therefore is deficient.

            e.     The Amended Blackjewel Financing Statement does not
                   indicate the BJMS West PSA by some other
                   objectively determinable method.

      Courts     have    permitted   a   financing    statement    to   indicate

collateral by incorporation of the description in an identified

security agreement by reference.              See Leasing Service Corp. v.

Hobbs Equipment Co., 894 F.2d 1287, 1290 (11th Cir. 1990)(“The

financing statement filed by LSC . . . provided that LSC's security

interest covered “[a]ll machinery, inventory, equipment and goods


14Even if the indication were ambiguous, United Bank failed to carry its burden
to demonstrate that the financing statement sufficiently indicated the BJMS
West PSA.    When the financing statement contains an ambiguous indication,
further inquiry from the parties will be necessary. W. Va. Code § 46-9-502,
Comment 2.    Nevertheless, interested parties are not required “to contact
debtors at their own expense about encumbered collateral” because there is “no
guarantee of a timely or accurate answer” and such a requirement would “run
contrary to the purpose of the UCC.” Altair Glob. Credit Opportunities Fund
(A), LLC v. P.R. AAA Portfolio Bond Fund, Inc. (In re Fin. Oversight & Mgmt.
Bd.), 914 F.3d 694, 711–12 (1st Cir. 2019). An interested party need look no
further than the security agreement. Helms, 551 F.3d at 681. Regardless, even
if an interested party had contacted Debtors or the bank to attempt to clarify
the meanding of romanette (iii), United Bank did not offer any evidence
regarding what such an inquiry would have revealed.



                                         49
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05         Desc
                        Main Document     Page 50 of 59


as described in attached entire agreement. . ..” (emphasis added).

This puts the reader on notice that he should read the entire lease

agreement.”); In re I80 Equipment, LLC, 938 F.3d 866, 874 (7th

Cir. 2019) (reversing and remanding after holding the UCC permits

a financing statement to specify collateral by referencing the

security       agreement)    (“The    financing        statement    covers:     ‘All

Collateral      described    in     First   Amended      and    Restated   Security

Agreement dated March 9, 2015 between Debtor and Secured Party.’”);

see also Holladay House, 387 B.R. at 696 (“Courts have routinely

held    that     creditors    may    incorporate         by    reference   security

agreements into financing statements and such incorporation is

sufficient notice.”).

       United Bank did not contend that the reference to the 2013

Loan and Security Agreement in the Amended Blackjewel Fincing

Statement properly indicated the BJMS West PSA, and the Court need

not determine whether a financing statement may incorporate a

description from a security agreement by reference because no such

incorporation occurred here.           See Holladay House, 387 B.R. at 696

(distinguishing Leasing Service Corp., and holding that, although

the creditor actually filed a copy of the security agreement that

contained an adequate description of the collateral with the

financing statement, it did not incorporate that description into

the    collateral     indication      in        the   financing    statement,    and

therefore the financing statement did not sufficiently indicate

                                           50
Case 3:19-bk-30289       Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05                 Desc
                           Main Document     Page 51 of 59


the collateral); cf. In re DeNauw’s Inc., 47 B.R. 290, 293 (Bankr.

D. N.H. 1985) (applying the standards under former Article 9, and

observing    that    a    reasonable       title     searcher       “might       well       have

concluded that the reference to the loan agreement simply would

give further details as to the structuring of the debt obligations

involved,”    rather        than    constitute        an    incorporation             of    any

collateral description therein).

      Unlike the creditor in Holladay House, United Bank did not

file any version of the security agreement with the Amended

Blackjewel Financing Statement.                  Moreover, although the Amended

Blackjewel    Financing        Statement         references       the    2013     Loan      and

Security    Agreement,        it    does    not     incorporate          the    collateral

description from the 2013 Loan and Security Agreement.                                See ECF

No. 1541-3 at 7 (“This financing statement is being filed pursuant

to that certain Loan and Security Agreement dated July 18, 2012

among Debtor, Revelation Energy, LLC (“Revelation”), Revelation

Energy Holdings, LLC and Secured Party (as amended, amended and

restated, supplemented, or otherwise modified) and that certain

Business Loan Agreement dated May 28, 2013 among Debtor, Revelation

and Secured Party (as amended, amended and restated, supplemented,

or   otherwise   modified)”).              This    distinction          is     particularly

important here because the filed Amended Blackjewel Financing

Statement expressly provides that it was filed to restate the

collateral    securing        any    obligations           owed     to       United        Bank.

                                            51
Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05     Desc
                        Main Document     Page 52 of 59


Therefore, the reference to the 2013 Loan and Security Agreement

does    not    incorporate    any     collateral      description    from   that

agreement into the indication in the filed Amended Blackjewel

Financing Statement.

       2.     The BJMS West PSA is not sufficiently indicated under
              former Article 9 § 9-402(1).

       The safe harbors for identification under W. Va. Code. § 46-

9-504 are not the only way for a financing statement to indicate

the collateral sufficiently.         Indications that would be sufficient

under old Article 9 still suffice.             1A Secured Transactions Under

the UCC § 6C.06[2].           Nevertheless, “[d]escription under both

versions of Article 9 demands a reasonable identification of the

assets.” Id. at § 6C.06[1]. Former W. Va. Code § 46-9-402(1)

(1999), was more exacting, and required that a financing statement

contain “a statement indicating the types, or describing the items,

of collateral.”       Cf. In re I80 Equip., LLC, 938 F.3d 866, 871 (7th

Cir. 2019) (noting the distinction, finding the additional method

of indication in § 9-108(b)(6) determinative in permitting a

financing statement to incorporate a collateral description by

reference to the security agreement, and noting that “after the

revision      [of   Article   9]    the   statement    must   only   ‘indicate’

collateral,’” even if it would not have satisfied former § 9-

402(1)).       As explained by one court under former Article 9:

       [T]he description of personal property is a sufficient
       description if it reasonably identifies what is

                                          52
Case 3:19-bk-30289     Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                         Main Document     Page 53 of 59


     described. If the description is sufficient, then the
     credit searcher must make inquiry as to the exact nature
     and extent of the collateral secured.           However,
     collateral not listed is not encumbered.

Cissell v. First Nat. Bank of Cincinnati, 471 F.Supp. 480, 486

(S.D. Oh. 1976). For the reasons previously stated, the indication

in   the     Amended     Blackjewel     Financing     Statement     does    not

sufficiently describe the BJMS West PSA either specifically or by

category or type, and would have been insufficient under former

Article 9.

G.   Equities of the Case

     Even if United Bank had a lien in the BJMS West PSA, Debtor

asks the Court to find that its lien does not attach to the post-

petition proceeds of the contract based on the equities of the

case under § 552(b).         United Bank contends that the equities of

the case tilt in its favor, and the Court should order that a

security interest attaches to the BJMS Settlement Proceeds.                 For

the reasons that follow, the Court concludes that it would be

inequitable for any liens to attach to the postpetition proceeds

in this case because those proceeds arose out of unencumbered

inventory of the estate, and allowing United Bank to receive the

proceeds of unencumbered estate assets would be inequitable to the

unsecured creditors.

     As noted above, § 552(a) provides the general rule that

property acquired by the estate or by the debtor post-petition is


                                       53
 Case 3:19-bk-30289    Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05      Desc
                         Main Document     Page 54 of 59


not subject to any lien resulting from any prepetition security

agreement, except as provided by subsection (b).                  11 U.S.C. §

552(a).15     Subsection (b) of § 552 contains the sole exceptions “to

the general rule that property acquired post-petition is not

subject to a security interest created by a pre-petition security

agreement.”       In re Laurel Hill Paper Co., 393 B.R. 89, 92 (Bankr.

M.D.N.C. 2008)(citations omitted).               “The exceptions found in §

552(b)(1) are, in turn, subject to the exception that the court

may order otherwise based on the ‘equities of the case.’”                  In re

Endresen, 548 B.R. 258, 268 (9th Cir. BAP 2016).

        Bankruptcy courts have “considerable latitude” in deciding

whether to apply the equities of the case exception.                See, e.g.,

Slab Fork, 784 F.2d at 1191 (“[I]t should be noted that § 552(b)

gives the bankruptcy court considerable latitude in applying pre-

petition      security    interests    to    post-petition    proceeds.         As

evidenced by the final clause in § 552(b), a bankruptcy court may



15   Specifically, subsection (b)(1) provides:

        Except as provided in sections 363, 506(c), 522, 544, 545, 547, and
        548 of this title, if the debtor and an entity entered into a
        security agreement before the commencement of the case and if the
        security interest created by such security agreement extends to
        property of the debtor acquired before the commencement of the case
        and to proceeds, products, offspring, or profits of such property,
        then such security interest extends to such proceeds, products,
        offspring, or profits acquired by the estate after the commencement
        of the case to the extent provided by such security agreement and
        by applicable nonbankruptcy law, except to any extent that the
        court, after notice and a hearing and based on the equities of the
        case, orders otherwise.

11 U.S.C. § 552(b)(1) (emphasis added).

                                        54
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 55 of 59


choose not to apply a pre-petition security interest to post-

petition proceeds ‘based on the equities of the case.’”).                 The

legislative history of section 522 indicates that the equitable

exception to section 522(b) is intended to “cover[] the situation

where raw materials, for example, are converted into inventory, or

inventory into accounts, at some expense to the estate, thus

depleting the funds available for general unsecured creditors, but

is limited to the benefit inuring to the secured party thereby.”

H.R. Rep. No. 95-989, at 91 (1978).

       To determine whether to apply the equities of the case

exception, courts look to the following three factors: (1) “the

amount of time and estate funds expended on the collateral,” (2)

“the position of the secured party,” and (3) “the rehabilitative

nature of the bankruptcy case.”           Laurel Hill, 393 B.R. at 93.

Because Debtor has filed a liquidating plan, the third factor is

not at issue.    Here, the inequitable expense to the estate is not

limited to any actual funds expended, but further includes the

loss to the estate occasioned by the conversion of unencumbered

coal     inventory   to   post-petition    proceeds     of   a    potentially

encumbered but unassumed contract.

       As United Bank correctly points out, courts place the most

weight    on   the   second   factor,     where   the   “debtor     expend[s]

unencumbered funds of the estate, at the expense of the unsecured

creditors, to enhance the value of the collateral.”                Id. at 93

                                     55
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 56 of 59


(citing In re Tower Air, Inc., 397 F.3d 191, 205 (3rd Cir. 2005)

and In re Delbridge, 61 B.R. 484, 490 (Bankr. E.D. Mich. 1986)

(internal citations omitted)).         To the extent that United Bank

held a lien in the BJMS West PSA, the estate was significantly

depleted by selling millions of dolloars of otherwise unencumbered

estate   assets      under   the    putatively     encumbered       contract.

Therefore, allowing United Bank to receive the proceeds of these

unencumbered assets would create a windfall to the bank at the

expense of the estate and unsecured creditors.

     The record reflects that all the coal sold in connection with

the BJMS settlement was property of Blackjewel mined from its

Wyoming operations.      ECF No. 1541 at 8, ¶ 20; ECF No. 2074 at 45,

lines 6-7 and 46, lines 16-19.         United Bank failed to carry its

burden establishing a perfected security interest in any mined

coal owned by Blackjewel in Wyoming for a number of reasons.

Debtors’ mined coal constitutes “inventory.”            See W. Va. Code §

46-9-102(a)(48).     Under   the   July   18,   2012   Loan   and   Security

Agreement, Revelation granted United Bank a security interest in

inventory, among other collateral, see ECF No. 1541 at 3, ¶ 7

(citing § 3.1 of the 2012 agreement), and Blackjewel joined that

agreement under the 2017 Joinder Agreement.             Case No. 3:19-bk-

30289, Claim 116-2 at 5.      In connection with the security interest

in inventory granted under the 2012 agreement, United Bank recorded

a mortgage related to certain Kentucky mining operations that

                                     56
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 57 of 59


granted an interest, among other things, in as-extracted coal.

See   Case   No.   3:19-bk-30292,    Claim    8-1    at   9   (the   “Kentucky

Mortgage”).     On February 28, 2013, however, the parties entered

the 2013 Loan and Security Agreement, which did not include

inventory among the collateral in which Debtors granted a security

interest.     ECF No. 1541-1 § 3.1.       In fact, although the 2013 Loan

and Security Agreement granted a lien in the coal mining facilities

in Kentucky, it no longer purported to grant a lien in the minerals

derived from the premises.        Id. § 3.2.        Regardless, neither the

Kentucky Mortgage, the 2012 Loan and Security Agreement, nor the

2013 Loan and Security Agreement purported to grant a lien in as

extracted coal from the Wyoming operations.

      Even if the security agreements or Kentucky Mortgage had

purported to convey a security interest in the Wyoming coal, such

an interest would have been unperfected.            Unmined coal is part of

an interest in real property. Once removed from the real property,

mined coal constitutes “as-extracted collateral.”                W. Va. Code §

46-9-102(a)(6).      In order to perfect a security interest in as-

extracted     collateral,    a   secured     creditor     must     include   an

indication of the collateral (in this case, inventory) in its

recorded financing statement, and either: (1) indicate that it is

to be filed for record in the real property records and provide a

legal description of the real property to which the collateral is

related; or (2) record a mortgage indicating the goods it covers.

                                     57
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05    Desc
                       Main Document     Page 58 of 59


W. Va. Code § 46-9-502(b) and (c). First, “inventory” is not among

those   types   of   collateral    listed    in   the   Amended     Blackjewel

Financing Statement. Therefore, even if the recorded Kentucky

Mortgage satisfied W. Va. Code § 46-9-502(c) with respect to the

Wyoming coal, the financing statement failed to meet the first

requirement for perfection of that interest.               But the Kentucky

Mortgage also did not purport to encumber the Wyoming Coal.

Instead, the mortgage: (1) secured only those obligations under

the Note and 2012 Loan and Security Agreement, as amended, Case

No. 3:19-bk-30292, Claim 8-1, p. 10, and the amended security

agreement did not assert a lien in inventory; (2) was not recorded

in the land records in Wyoming; (3) did not contain a legal

description of the property in Wyoming; and (4) did not grant a

security interest in coal extracted in Wyoming. For these reasons,

the coal sold by Debtors to BJMS post-petition was unencumbered by

United Bank’s liens, and to the extent, if any, it was converted

to create encumbered proceeds under the BJMS West PSA, allowing

any   pre-petition    security    interest   to   attach    to    these   post-

petition proceeds would constitute a windfall to United Bank at

the expense of the estate and unsecured creditors.               Therefore, it

would be inequitable to permit any lien held by United Bank to

attach to the post-petition proceeds of the unencumbered coal,

even if those proceeds ultimately were realized under the BJMS

West PSA.

                                     58
Case 3:19-bk-30289   Doc 2621 Filed 12/07/20 Entered 12/07/20 13:07:05   Desc
                       Main Document     Page 59 of 59


     NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

as follows:

     1.    The Motion for Adequate Protection is denied;

     2.    The Agreed Order Adjourning United Bank’s Motion for

Adequate Protection, ECF No. 1318, is terminated;

     3.    The Residual BJMS Settlement Proceeds are unencumbered

by any perfected security interest in favor of United Bank; and

     4.    This Order is hereby stayed until the expiration of

fourteen (14) days after its entry.




                                     59
